

LOCK UP AGREEMENT


THIS LOCK UP AGREEMENT is made as of the 15th day of January, 2008


AMONG:

THERETIREMENTSOLUTION.COM, INC., a corporation formed pursuant to the laws of
the State of Nevada and having an office for business located at 110 William
Street, 22nd Floor, New York, New York 10038 (“Company”)


AND:
ROMEL ENTERPRISES, INC., a corporation formed pursuant to the laws of the State
of Utah and having an address at 125 East Main Street, Suite 121, American Fork,
Utah 84030 (“Romel”);


AND:
TYVAN ENTERPRISES, INC., a corporation formed pursuant to the laws of the State
of Utah and having an address at 125 East Main Street, Suite 121, American Fork,
Utah 84030 (“Tyvan”);


AND:
BADACO, INC., a corporation formed pursuant to the laws of the State of Utah and
having an address at 125 East Main Street, Suite 121, American Fork, Utah 84030
(“Badaco”);


AND:
LUCASA, LLC, a limited liability company formed pursuant to the laws of the
State of Utah and having an address at 265 North 20 West, Pleasant Grove, Utah
84062 (“Lucasa”);


 AND:
KAYS CREEK CAPITAL MANAGEMENT, LLC, a limited liability company formed pursuant
to the laws of the State of Utah and having an address at 1836 West Phillips
Street, Kaysville, Utah 84037 (“Kays”);


AND:
JOHN E. ROBINSON, an individual having an address at 1316 E. 150 S.,
Springville, Utah 84663 (“Robinson” and together with Romel, Tyvan, Badaco,
Lucasa and Kays, the “Principals”).


WHEREAS:


A. Company is a reporting company whose common stock is traded on the Over the
Counter Bulletin Board;



--------------------------------------------------------------------------------


 
B. Pursuant to the terms of a Membership Interest Purchase Agreement, dated as
of the date hereof (the “Purchase Agreement”) among Company, Boya Systems, LLC,
Lucasa, Kays and Investment Tools and Training, LLC, the Principals were issued
shares of Company common stock (the “Purchase Shares”) and debentures
convertible into shares of Company common stock (the “Debenture Shares”);


C. The Purchase Shares, together with any securities received in replacement of
such shares or as stock dividends or splits on the Purchase Shares, all
securities received in replacement of the Purchase Shares in a recapitalization,
merger, reorganization, exchange or the like, and all new, substituted or
additional securities or other properties to which the Principal is entitled by
reason of Purchaser’s ownership of the Purchase Shares, but specifically
excluding any shares of Company common stock acquired by Principals on the open
market or any Debenture Shares, are referred to collectively herein as the
“Company Shares;”


D. As an inducement to enter into the Purchase Agreement, the Principals have
agreed to limit the sales of Company Shares in accordance with the terms hereof.


NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and the mutual covenants, agreements, representations and warranties contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:


ARTICLE 1
SHARE RESTRICTION


1.1 The Principals hereby agree that they will not, directly or indirectly,
without the prior written consent of Company, issue, offer, agree or offer to
sell, sell, grant an option for the purchase or sale of, transfer, pledge,
assign, hypothecate, distribute or otherwise encumber or dispose of any Company
Shares; provided, however, notwithstanding the foregoing restrictions on
transfer:


(a) for the period commencing on the six month anniversary of the date hereof
until the one year anniversary of the date hereof, the Principals may transfer
up to an aggregate of 12.5% of their respective Company Shares;


(b) for the period commencing on the one year anniversary of the date hereof
until the two anniversary of the date hereof, the Principals may transfer up to
an aggregate of 25% of their respective Company Shares;


(c) for the period commencing on the two year anniversary of the date hereof
until the three year anniversary of the date hereof, the Principals may transfer
up to an aggregate of 50% of their respective Company Shares;



--------------------------------------------------------------------------------


 
(d) for the period commencing on the three year anniversary of the date hereof
until the four year anniversary of the date hereof, the Principals may transfer
up to an aggregate of 75% of their respective Company Shares; and


(e) upon the four year anniversary of the date hereof, the restrictions set
forth in this Section 1.1 shall automatically terminate.


1.2 In order to ensure the Principals compliance with the provisions of Section
1.1, the Principals agree to only sell their Company Shares through American
Capital Partners, LLC, as agent for the respective Principals, shall execute the
agreements with American Capital Partners, LLC, as annexed hereto as Exhibit A,
for such and shall deliver the Purchase Shares to American Capital Partners, LLC
upon the closing of the Purchase Agreement. In the event that American Capital
Partners, LLC is unavailable to act as agent for the Principals in accordance
with this Section 1.2, the Principals agree to use such other investment banking
firm as may be approved by the Company.


1.3 Any subsequent issuance to and/or acquisition of shares or the right to
acquire shares by the Principals, with the exception of shares acquired by
Principals on the open market or any Debenture Shares, will be subject to the
provisions of this Agreement.


1.4 Notwithstanding the foregoing restrictions on transfer, the Principals may,
at any time and from time to time during the term hereof, transfer all or part
of the Company Shares (i) as bona fide gifts or transfers by will or intestacy,
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the Principals, provided that any such transfer shall not
involve a disposition for value, (iii) to a partnership which is the general
partner of a partnership of which such Principal is a general partner, provided,
that, in the case of any gift or transfer described in clauses (i), (ii) or
(iii), each donee or transferee agrees in writing to be bound by the terms and
conditions contained herein in the same manner as such terms and conditions
apply to the undersigned. For purposes hereof, "immediate family" means any
relationship by blood, marriage or adoption, not more remote than first cousin.


ARTICLE 2
GENERAL PROVISIONS
 
Notice


2.1 Any notice required or permitted to be given by any party will be deemed to
be given when in writing and delivered to the address for notice of the intended
recipient by personal delivery, prepaid single certified or registered mail, or
facsimile. Any notice delivered by mail shall be deemed to have been received on
the fourth business day after and excluding the date of mailing, except in the
event of a disruption in regular postal service in which event such notice shall
be deemed to be delivered on the actual date of receipt. Any notice delivered
personally or by facsimile shall be deemed to have been received on the actual
date of delivery.



--------------------------------------------------------------------------------


 
Further Assurances


2.2 Each of the parties will execute and deliver such further and other
documents and do and perform such further and other acts as any other party may
reasonably require to carry out and give effect to the terms and intention of
this Agreement.


Entire Agreement


2.3 The provisions contained herein constitute the entire agreement among
Company and the Principals respecting the subject matter hereof and supersede
all previous communications, representations and agreements, whether verbal or
written, among Company and the Principals with respect to the subject matter
hereof.


Inurement


2.4 This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.


Assignment


2.5 This Agreement is not assignable without the prior written consent of the
parties hereto.


Counterparts


2.6 This Agreement may be executed in counterparts, each of which when executed
by any party will be deemed to be an original and all of which counterparts will
together constitute one and the same Agreement. Delivery of executed copies of
this Agreement by facsimile will constitute proper delivery, provided that
originally executed counterparts are delivered to the parties within a
reasonable time thereafter.


Applicable Law


2.7 This Agreement is subject to the laws of the State of New York.



[Remainder of page intentionally left blank.]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.


THERETIREMENTSOLUTION.COM, INC.
 
By:
/s/ Nicholas S. Maturo
 
Name: Nicholas S. Maturo
 
Title: Chief Executive Officer
   
ROMEL ENTERPRISES, INC.
   
By:
/s/ Robert Oldham
 
Name: Robert Oldham
 
Title: President
   
TYVAN ENTERPRISES, INC.
   
By:
/s/ Rhett Andersen
 
Name: Rhett Andersen
 
Title: President
   
BADACO, INC.
   
By:
/s/ Bart D. Coon
 
Name: Bart D. Coon
 
Title: President
   
KAYS CREEK CAPITAL MANAGMENT, LLC
   
By:
/s/ Ryan Smith
 
Name: Ryan Smith
 
Title: Manager
   
LUCASA, LLC
   
By:
/s/ Shawn Lucas
 
Name: Shawn Lucas
 
Title: Manager
   
/s/ John E. Robinson
JOHN E. ROBINSON




--------------------------------------------------------------------------------

